Per Curiam. The State has filed this motion to direct appellant’s attorney, William M. Howard, Jr., to comply with Ark. Sup. Ct. R. 4-3(h), claiming that the State cannot certify that appellant’s abstract complies with the rule. While appellant’s fifteen-page abstract is complete in some respects, it is not adequate to represent the five-volume, almost 400-page record to permit this court to review his life sentence under Rule 4-3 (h).  Given the fact that appellant did not respond to this motion, and given the extensive delays that have already occurred in this case due to numerous extensions and problems occasioned by appellant’s attorney, see, e.g., Jackson v. State, 361 Ark. 287, 206 S.W.3d 246 (2005); McGehee v. State, 327 Ark. 88, 937 S.W.2d 632 (1997), we deny the State’s motion and direct the State to file a supplemental abstract in compliance with Rule 4-3 (h). Our directive is consistent with the State’s burden under Rule 4-3 (h) to “make certain and certify that all of those objections have been abstracted[.]” Because Mr. William M. Howard, attorney for Mr. Jackson, has again failed to file an adequate abstract and brief, a copy of this per curiam will be sent to the Supreme Court Committee on Professional Conduct and to the Special Master, Judge Jack Lessenberry, who has previously been appointed to conduct a hearing in this case.